BREWSTER, District Judge.
The above-entitled matter is before me on referee’s certificate. It brings into question the propriety of an .order adjudging invalid an alleged lien by the Beacon Trust Company. The lien is asserted as a result of an attachment upon bankrupt’s real estate, which the referee finds to be ineffectual to create a lien valid as against the trustee in bankruptcy, the rights of subsequent attaching creditors having been duly preserved for the benefit of the estate. Accompanying the certificate is an elaborate opinion of the learned referee, in which he sets forth the facts of the ease and considers the statutes, state and federal, applicable to the situation presented.
Inasmuch as I am entirely in accord with his conclusion and regard the reasoning on which it is based as wholly satisfactory, I affirm the order without comment other than to add that I can see no conflict between the conclusion here reached and In re Rogers (D. C.) 288 F. 140. Here we have liens attaching by virtue of subsequent attachments of creditors which were prior liens upon the bankrupt’s real estate, and which liens were not dissolved by the bankruptcy proceedings,, but, on the contrary, by order of court, were preserved for the benefit of the estate.